DOCUMENTS UNDER SEAL
                    Case 3:20-cr-00266-WHA Document 18 Filed 08/27/20 Page 112:35-12:45pm
                                                         TOTAL TIME (m ins):
                                                                             of 1         (10 mins)
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                             Justine Fanthorpe via Zoom               Lee-Anne Shortridge via Zoom
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
Susan van Keulen via Zoom                 8/27/2020                                                  3:20-cr-00266-WHA-1
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Michael Brent Rothenberg via Zoom                  N        P       Pro Se                                  APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Nicholas Walsh & Kyle Waldinger-Zoom                                              SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Elba Romero via Zoom                    APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                              TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING             IA REV PROB. or            OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.               ATTY APPT
                                                                                                              HEARING
                                                      INITIAL APPEARANCE
        ADVISED                 ADVISED                   NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES                IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               SUBSTANCE
                                                          RELEASE
      RELEASED           ISSUED                       AMT OF SECURITY        SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND              $                                                  SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED          RELEASED        DETENTION HEARING               REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                   STATUS RE:
9/21/20                          HEARING                   HEARING                CONSENT                   TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY            CHANGE OF                 STATUS
                                 AFFIDAVIT                 HEARING                PLEA
10:30AM                                                    _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT             MOTIONS                  JUDGMENT &
                                 HEARING                & ID of Counsel                                     SENTENCING
AGT
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL                CONFERENCE                HEARING
                                 3161                      HEARING
                                                 ADDITIONAL PROCEEDINGS
Defendant does not waive his right to counsel. The Court grants defendant's request for continuance to retain counsel.
Time excluded under 3161(h)(7)(B)(iv) and the Speedy Trial Act from 8/27/20 to 9/21/20.

                                                                                        DOCUMENT NUMBER:
